 

  

Exhibit 10.1

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
effective as of April 26, 2013 (the “Amendment Date”), is by and among precision
aerospace components, inc., a Delaware corporation (“Parent”), and Freundlich
supply company, inc., a Delaware corporation, tiger-tight corp., a Delaware
corporation, AERO-MISSILE COMPONENTS, INC. (formerly Apace Acquisition I, Inc.),
a Delaware corporation and CREATIVE ASSEMBLY SYSTEMS, INC., (formerly Apace
Acquisition II, Inc.), a Delaware corporation (each a “Borrower” and together
with Parent, each an “Obligor” and collectively “Obligors”), the lenders from
time to time party to this Agreement (together with their respective successors
and permitted assigns, each individually a “Lender” and collectively the
“Lenders”) and NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited liability
company, as administrative agent (in such capacity, the “Administrative Agent”),
as follows:

 

RECITALS:

 

A. Obligors, Lenders and Administrative Agent are parties to the certain Loan
and Security Agreement dated as of May 25, 2012, as amended by the First
Amendment to Loan and Security Agreement dated as of July 27, 2012, the Second
Amendment to Loan and Security Agreement dated as of September 28, 2012, and the
Third Amendment to Loan and Security Agreement dated as of March 27, 2013 (as
may be further amended, modified, extended or renewed from time to time, “Loan
Agreement”).

 

B. Obligors have requested Administrative Agent and the Lenders to amend the
Loan Agreement in certain respects, and Administrative Agent and the Lenders are
willing to do so, subject to the terms provided by this Amendment.

 

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1
Definitions

Section 1.1             Definitions. Terms defined by the Loan Agreement and not
otherwise defined herein shall have the same meanings as are prescribed by the
Loan Agreement.

ARTICLE 2
Amendment

Section 2.1             Amendment to Section 1.1. Effective as of the Amendment
Date, the definition of “Borrowing Base” set forth in Section 1.1 of the Loan
Agreement is hereby amended and restated to read in its entirety as follows:

 

“Borrowing Base” means, with respect to a Borrower as of any day of
determination, an amount equal to the sum of:

 



FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT- PAGE 1

 

 

 

(a) the lesser of:

(i) the sum of (A) eighty-five percent (85%) of the Net Amount of Eligible
Accounts of such Borrower plus (B) eighty-five percent (85%) of NOLV of Eligible
Inventory of such Borrower, provided, that the amount included in the Borrowing
Base of such Borrower under this clause (a)(i)(B), together with the aggregate
amount included in the Borrowing Base of each other Borrower under this
clause (a)(i)(B) is limited to, and shall not exceed, an amount equal to the
lesser of (x) $6,500,000 or (y) an amount equal to the Inventory Limitation
Factor on such day times the aggregate amount included in the Borrowing Base of
all Borrowers under clause (a)(i)(A); or

 

(ii) the Revolving Credit Limit, minus

 

(b) the aggregate amount of reserves implemented by Administrative Agent
pursuant to Section 2.1 with respect to such Borrower, in each case determined
as of such day; plus

 

(c) the portion of the Overadvance Amount used by such Borrower.

 

As used in this definition, the term “Overadvance Amount” means an aggregate
amount (calculated with respect to all Borrowers collectively) equal to:
(a) $400,000 from April 26, 2013 through May 17, 2013; (b) $200,000 from May 18,
2013 through May 24, 2013; and (c) $0 from May 25, 2013 and all times
thereafter.

ARTICLE 3
Conditions

Section 3.1             Conditions Precedent. The effectiveness of Article 2 of
this Amendment is subject to the satisfaction of the following conditions
precedent:

(a)                the representations and warranties contained herein and in
all other Loan Documents, as amended hereby, shall be true and correct in all
material respects as of the date hereof as if made on the date hereof, except
for such representations and warranties limited by their terms to a specific
date;

 

(b)               after giving effect to this Amendment, no Default or Event of
Default shall be in existence;

(c)                Obligors shall have delivered to Administrative Agent an
executed copy of this Amendment, in form and substance satisfactory to
Administrative Agent;

(d)               all proceedings taken in connection with the transactions
contemplated by this Amendment and all documentation and other legal matters
incident thereto shall be satisfactory to Administrative Agent; and

 

(e)                Obligors shall have paid to Lender the fee required by
Section 3.2.

Section 3.2             Amendment Fee. Subject to the terms of the Loan
Agreement, in consideration of this Amendment, Obligors jointly and severally
agree to pay to Administrative Agent, for the account of the Lenders, an
amendment fee in the amount of $15,000, which amount shall be payable on the
Amendment Date.

 



FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT- PAGE 2

 

 

ARTICLE 4
Ratifications, Representations and Warranties

Section 4.1             Ratifications. The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Loan Agreement and, except as expressly modified and superseded
by this Amendment, the terms and provisions of the Loan Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Obligors, Administrative Agent and the Lenders agree that the Loan
Agreement as amended hereby and the other Loan Documents shall continue to be
legal, valid, binding, and enforceable in accordance with their respective
terms.

Section 4.2             Representations and Warranties. Each Obligor hereby
represents and warrants to Administrative Agent and Lenders that (a) the
execution, delivery, and performance of this Amendment and any and all other
Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite action on the part of such Obligor and will not
violate the governing documents of such Obligor and (b) after giving effect to
this Amendment, (i) the representations and warranties contained in the Loan
Agreement, as amended hereby, and the other Loan Documents are true and correct
in all material respects on and as of the date hereof as though made on and as
of the date hereof (except to the extent that such representations and
warranties were expressly made only in reference to a specific date), (ii)  no
Default or Event of Default has occurred and is continuing, and (iii) Obligors
are in full compliance with all covenants and agreements contained in the Loan
Agreement, as amended hereby, and the other Loan Documents.

ARTICLE 5
Other Agreements

Section 5.1             Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
delivered in connection with this Amendment shall survive the execution and
delivery of this Amendment.

Section 5.2             Reference to Loan Agreement. Each of the Loan Documents,
including the Loan Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Loan Agreement as amended hereby, are hereby
amended so that any reference in such Loan Documents to the Loan Agreement shall
mean a reference to the Loan Agreement as amended hereby.

Section 5.3             Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

Section 5.4             Successors and Assigns. This Amendment is binding upon
and shall inure to the benefit of Obligors, Lenders and Administrative Agent and
their respective successors and assigns, except Obligors may not assign or
transfer any of its respective rights or obligations hereunder without the prior
written consent of Administrative Agent.

Section 5.5             Counterparts. This Amendment may be executed in one or
more counterparts, and on telecopy or other electronically transmitted
counterparts each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
agreement.

Section 5.6             Ratification. Each Obligor reaffirms its obligations
under each of such Loan Documents, as amended hereby, and agrees that each of
the Loan Documents, as amended hereby, remains in full force and effect and is
hereby ratified and confirmed.

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT- PAGE 3

 



Section 5.7             Headings. The headings, captions, and arrangements used
in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.

Section 5.8             Waiver and Release. In consideration of this agreement,
each Obligor represents and warrants that, as of the date hereof, there are no
offsets, defenses or counterclaims against or in respect of its obligations
under the Loan Documents and each Obligor hereby releases and discharges
Administrative Agent and each Lender and their respective agents, employees,
successors and assigns, of and from all claims, actions, causes of action,
damages, costs, expenses and liabilities, known or unknown, fixed, contingent or
conditional, at law or in equity, in connection with the Loan Documents or any
transactions or acts in connection therewith, in each case existing on or before
the date of this Agreement, which such Obligor may have against any such Person,
irrespective of whether any such claims, actions, causes of action, damages,
costs, expenses or liabilities are based on contract, tort or otherwise.

Section 5.9             Entire Agreement. This Amendment embodies the final,
entire agreement among the parties hereto relating to the subject matter hereof
and supersedes any and all prior agreements, written or oral, relating to the
subject matter of this Amendment. This Amendment may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties.

 

SIGNATURES FOLLOW

REMAINDER OF PAGE BLANK

 

 

 

 

 

 

 

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT- PAGE 4

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment effective as of the date first written above.

 

OBLIGORS:

 

precision aerospace components, inc.

 

 

By: _____________________________________

Name: Andrew S. Prince

Title: President, Chief Executive Officer and Treasurer

 

 

Freundlich supply company, inc.

 

 

By: _____________________________________

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

tiger-tight corp

 

 

By: _____________________________________

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

AERO-MISSILE COMPONENTS, INC.

(formerly Apace Acquisition I, Inc.)

 

 

By: _____________________________________

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

CREATIVE ASSEMBLY SYSTEMS, INC.

(formerly Apace Acquisition II, Inc.)

 

 

By: _____________________________________

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 



FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT- PAGE 5

 

 

  

ADMINISTRATIVE AGENT:

 

NEWSTAR BUSINESS CREDIT, LLC

as Administrative Agent

 

 

By: _____________________________________

Name: Greg Gentry

Title: Senior Vice President

 

 

LENDERS:

 

NEWSTAR BUSINESS CREDIT, LLC, as servicer for and on behalf of the Lenders and
as servicer for and on behalf of the Swing Lender

 

 

By:  _____________________________________

Name: ___________________________________

Title: ____________________________________

 

 

 

 

 

 

 

 



FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT- PAGE 6

 

